Citation Nr: 0842010	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-34 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine with a 
history of herniated disc at L5-S1.  

2.  Entitlement to an initial rating in excess of 10 percent 
for left lower extremity radiculopathy.

3.  Entitlement to an initial rating in excess of 20 percent 
for hemorrhoids with a history of recurrent anal fissures.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1984 to March 
2004

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005, September 2005, and 
March 2006 rating actions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Board notes that the in a January 2005 rating decision 
the RO initially granted service connection for degenerative 
disc disease of the lumbar spine with a history of herniated 
disc at L5-S1 and assigned a 10 percent rating and for 
hemorrhoids with a history of recurrent anal fissures and 
assigned a noncompensable rating.  In a September 2005 
Statement of the Case (SOC) the RO granted an initial rating 
of 20 percent for the veteran's lumbar spine disability 
effective April 1, 2004.  In a March 2006 rating decision the 
RO granted service connection for left lower radiculopathy as 
a neurological manifestation of the veteran's lumbar spine 
disability and granted an initial rating of 10 percent 
effective March 21, 2005.  Finally, in an April 2008 rating 
decision the veteran was granted an initial rating of 20 
percent for her service-connected hemorrhoids with a history 
of recurrent anal fissures effective April 1, 2004.  The 
issues listed on the cover page of this decision reflect the 
adjudicative actions described herein.

The Board notes that the veteran requested a Board hearing 
when she filed her substantive appeal in October 2005.  The 
veteran was informed that she was scheduled for a Travel 
Board hearing in letters dated in March 2006 and April 2006.  
By way of a statement dated in May 2006 the veteran's 
representative indicated that the veteran wished to withdraw 
her hearing request.  Consequently, the Board may proceed 
with a decision on her appeal.  38 C.F.R. § 20.704(e) (2008).  







FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the lumbar 
spine with a history of herniated disc L5-S1 has been 
manifested by functional impairment that equates to forward 
flexion no worse than 60 degrees with pain, extension no 
worse than 10 degrees with pain, bilateral lateral flexion no 
worse than 30 degrees with pain, and bilateral rotation no 
worse than 20 degrees with pain; but not by any 
incapacitating episodes in association with intervertebral 
disc syndrome.

2.  Since April 1, 2004, the veteran's left lower extremity 
radiculopathy has been manifested by no more than moderate 
radiculopathy in the left lower extremity.

3.  The veteran's service-connected hemorrhoids are 
manifested by recurrent bleeding with no evidence of anemia 
and a history of recurrent anal fissures.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine with a history 
of herniated disc at L5-S1 have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292-5243 (2008).

2.  The criteria for an initial 20 percent rating for 
radiculopathy in the left lower extremity are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 
(2008).

3.  The criteria for an initial rating in excess of 20 
percent for hemorrhoids with a history of recurrent anal 
fissures have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.114, Diagnostic 
Code 7335, 7336 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) amended 
VA's duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  Under 38 U.S.C.A. § 5103(a), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. § 
3.159, VA must request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  The 
notice must be provided before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  22 Vet. App. 37 (2007).

Nevertheless, the Board notes that the RO issued a notice 
letter with regard to the issues on appeal in April 2004 
which advised the veteran of the evidence and information 
needed to substantiate her claims.  This letter further 
advised the veteran of which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  The veteran was also asked to provide 
any evidence in her possession that she believes might 
support her claims.  Subsequent to the Board remand, in a 
letter dated in February 2008, the veteran was also advised 
that in order to establish higher ratings she should submit 
evidence that her disabilities had worsened.  Furthermore, in 
correspondence dated in March 2006 and February 2008 as to 
both the disability rating and effective date elements of her 
claims.  

Those letters advised the veteran as to the basis for 
assigning both disability ratings and effective dates, and 
explained the type of evidence necessary to substantiate 
claims for higher evaluations and/or earlier effective dates.  
Despite the post-adjudication timeliness of the March 2006 
and February 2008 notice letters, the record reflects that 
the veteran has had a meaningful opportunity to participate 
effectively in the processing of her claims.  She had the 
opportunity to submit additional argument and evidence.  The 
record reflects that VA outpatient treatment reports were 
obtained subsequent to the March 2006 letter and the veteran 
was afforded a VA examination subsequent to the February 2008 
letter.  Her claims were readjudicated in an April 2008 
Supplemental Statement of the Case (SSOC).  Therefore, the 
Board finds that any errors as to the content or timeliness 
of VCAA notice did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board further finds that the duty to assist requirements 
have also been satisfied in this case.  Specifically, all 
obtainable evidence identified by the veteran relative to the 
issues on appeal has been obtained and associated with the 
claims folder, he was afforded VA examinations, and she has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.

II.  Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.

A.  Lumbar Spine and Left Lower Extremity Radiculopathy

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration: the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  

As noted above, the veteran's degenerative disc disease of 
the lumbar spine was rated as 20 percent disabling, effective 
April 1, 2004, under Diagnostic Codes 5243-5242.  Diagnostic 
Code 5243 pertains to intervertebral disc syndrome.  
Diagnostic Code 5242 pertains to degenerative arthritis of 
the spine and is rated utilizing Diagnostic Code 5003, 
degenerative arthritis.  The Board notes that Diagnostic Code 
5003 calls for rating on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  The veteran seeks a higher initial 
rating.

The schedule for rating spine disabilities was changed, 
effective September 26, 2003, to provide for the evaluation 
of all spine disabilities under a new General Rating Formula 
for Diseases and Injuries of the Spine, unless the disability 
is rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  Diagnostic codes for all diseases and 
injuries to the spine were renumbered.  As the veteran's 
original claim for service connection was received in April 
2004, only the current rating formula must be considered and 
any regulation changes made prior to the September 26, 2003 
changes are irrelevant for the purposes of this claim.

The General Rating Formula for Diseases and Injuries of the 
Spine (Diagnostic Codes 5235-5243) provides that with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire spine warrants a 100 percent rating and unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Additionally, in part, with respect to 
disability associated with the lumbar spine, a 40 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  A 20 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent rating is for application with forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  38 
C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2008).  

Additionally, under Note (1): Evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  Id.  

Note (2): (See also Plate V.) [With respect to the lumbar 
spine] -- For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4): Round each range of motion measurement to the 
nearest five degrees.  Id. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the  
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Id.

Under the provisions for evaluating intervertebral disc 
syndrome (preoperatively or postoperatively), the disability 
is evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  
A 10 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 1 week but less than 2 weeks during the past 12 
months; a 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

Note (1): For purposes of evaluation under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

The Board notes that 38 C.F.R. § 4.124a, Diagnostic Code 8520 
deals with complete and incomplete paralysis of the sciatic 
nerve.  Under this Diagnostic Code, mild incomplete paralysis 
of the sciatic nerve warrants a 10 percent rating.  A 20 
percent rating requires moderate incomplete paralysis of the 
sciatic nerve.  A 40 percent rating requires moderately 
severe incomplete paralysis of the sciatic nerve.  A 60 
percent rating requires severe incomplete paralysis with 
marked muscular atrophy.  An 80 percent rating requires 
complete paralysis.  When there is complete paralysis, the 
foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.

The veteran's service treatment records (STRs) reveal 
complaints and treatment for low back pain during the 
veteran's period of service.  The veteran was diagnosed with 
lumbar strain, herniated disc left L5-S1, lumbar disc disease 
L5-S1, degenerative disc disease at L5-S1, herniated nucleus 
pulposus left L5-S1, sciatica, left sacroiliac joint 
dysfunction, left paracentral disc protrusion at L5-S1, and 
mild disc narrowing at L5-S1.  The veteran underwent physical 
therapy for her back pain on several occasions.  

The veteran was afforded a VA spine examination in June 2004.  
The veteran reported low back pain radiating to her left leg.  
Range of motion testing revealed flexion to 90 degrees with 
pain, extension to 15 degrees with pain, bilateral lateral 
flexion to 30 degrees with no increase in pain, and bilateral 
lateral rotation to 45 degrees with no increase in pain.  The 
veteran said she did not want to perform repetitive exercises 
due to pain.  She had localized tenderness in her mid-back 
causing guarding without significant scoliosis or abnormal 
gait.  There were no fixed deformities.  Sensory examination 
to include sacral segments was normal.  Deep tendon reflexes 
were intact.  The examiner indicated that there was no 
abnormal sensory examination to include normal bladder and 
bowel function.  She said during a period of 12 months she 
was incapacitated for three weeks due to back pain.  X-rays 
of the spine revealed some narrowing at L5-S1 disc space.  
The examiner diagnosed the veteran with lumbar degenerative 
disc disease with herniation at L5-S1.  

Associated with the claims file are private treatment reports 
from C. Santos, M.D., of the Nevada Orthopedic and Spine 
Center dated from June 2004 to April 2005 which reveal 
treatment for back pain and left leg pain.  A June 2004 
magnetic resonance imaging (MRI) of the lumbar spine revealed 
minor posterior bulge at L5-S1 with probable associated large 
herniated free fragment involving conjoined left S1/S2 nerve 
root involvement.  The records indicate that the veteran had 
L5-S1 disc protrusion with significant radicular symptoms to 
her left leg.  On July 1, 2004, the veteran was noted to have 
mild tenderness at the paraspinal muscles and straight leg 
raising was positive on the left side.  Knee reflexes and 
ankle reflexes were symmetrical and normal and sensory to 
pinprick was also normal.  A neuro-electrodiagnostic study 
performed in July 2004 was suggestive of moderate to severe 
radiculopathy bilaterally at S1.  The records reveal 
continued complaints of numbness in the veteran's left foot.  
The veteran underwent a nerve root block at left L5 and S1, a 
discography at L3-4, L4-5, and L5-S1 and an epidural spinal 
injection at L5-S1 in October 2004, and an L5-S1 percutaneous 
lumbar discectomy in December 2004.  

Associated with the claims file are VA outpatient treatment 
reports dated from March 2005 to December 2007.  In March 
2005 the veteran reported low back pain with numbness in her 
left foot.  She was noted to have chronic low back with a 
history of disc herniation.  In May 2005 the veteran reported 
low back pain with numbness in her left foot from toe to 
heel.  Her posture was mildly flexed forward and her gait was 
wide-based with good heel/toe walking.  Lumbar range of 
motion was noted to be diminished in all planes but the 
specific findings were not included in the report.  In August 
2005 the veteran reported a twenty year history of low back 
with numbness in her foot and no left leg pain or radicular 
pain.  She underwent an electromyography (EMG) which was 
noted to incomplete because the veteran was unable to 
tolerate the testing.  However, the examiner indicated that 
the available findings along with the veteran's history were 
consistent with a left S1 radiculopathy.  In March 2006 the 
veteran was seen for low back pain and left leg pain.  She 
was noted to have a slow steady gait but she was unable to 
toe/heel walk due to weakness.  She was able to tandem walk.  
The examiner said the veteran had a positive left straight 
leg raise and decreased sensation on the left lateral foot.  
The veteran reported increased back pain in April 2006 at 
which time she denied incontinence.  Also in April 2006 the 
veteran was issued a rollator with seat to improve her 
ambulation due to a history of low back pain and left 
sciatica.  In May 2006 the veteran was seen for a follow-up 
for her back pain with numbness in her left foot.  In June 
2006 the veteran underwent surgery on her spine.  In July 
2006 the veteran reported continued numbness in her left 
foot.  In February 2007 the veteran reported low back pain 
with numbness in her left leg and shooting pain down her left 
leg.  The veteran underwent physical therapy for her lumbar 
spine disability in August 2007.  

The veteran was afforded a VA examination in March 2008.  She 
reported constant severe low back pain radiating to her 
buttocks associated with left calf and foot numbness and no 
weakness.  She was noted to have undergone a microdiscectomy 
at L5-S1 in June 2006.  The veteran reported decreased 
motion, stiffness, spasms, and pain.  The veteran was noted 
to ambulate with a crutch.  The muscle spasms and tenderness 
were responsible for an abnormal gait/abnormal spinal 
contour.  Examination of the spine revealed a stooped posture 
with an antalgic gait.  Sensory examination revealed a normal 
examination to pinprick and position sense on the right and 
left but the light touch was hypoactive on the left.  Range 
of motion testing revealed active flexion to 60 degrees with 
pain beginning at 40 degrees and passive range of motion to 
80 degrees with pain at 40 degrees.  There was pain with 
repetitive motion and loss of motion at 50 to 60 degrees due 
to pain.  Extension was to 10 degrees in active range of 
motion with pain and passive range of motion was to 20 
degrees with pain and there was pain after repetitive use and 
no additional loss of motion on repetitive use.  Active and 
passive bilateral lateral flexion was to 30 degrees with pain 
at 20 degrees and pain after repetitive use and no additional 
loss of motion on repetitive use.  Right and left lateral 
rotation was to 20 degrees in active range of motion with 
pain at 20 degrees and to 25 degrees in passive range of 
motion with pain beginning at 20 degrees.  There was pain on 
repetitive use and no additional loss of motion on repetitive 
use.  X-rays revealed mild degenerative changes.  The 
examiner opined that the loss of range of motion was due to 
pain on flexion and extension.  The examiner indicated that 
the veteran also had a small area of numbness on of the left 
lower leg and foot consistent with L5-S1 nerve impingement.  
The veteran did not have any incapacitating low back pain 
since her 2006 discectomy.  The examiner reported that severe 
pain prevented the veteran from bending, climbing stairs, 
prolonged sitting, or walking for more than fifteen minutes 
and lifting more than five to six pounds.  Motor examination 
was noted to reveal no atrophy and motor strength of 5/5 
bilaterally.  Peripheral nerve examination was reported to be 
normal and revealed no muscle atrophy.  

An electrodiagnostic study was performed by VA in March 2008.  
Motor examination revealed absent left ankle reflex.  Sensory 
examination was normal to pinprick and light touch and the 
veteran's gait was reported to be normal.  The veteran was 
diagnosed with clinical and electrodiagnostic evidence 
consistent with a left S1 radiulopathy and lumbar disc 
disease.  The left S1 radiculopathy was noted to be secondary 
to lumbar disc disease.  The examiner indicated that the 
veteran did not suffer from flare-ups which required bed rest 
and the lumbar disability did not limit her functional 
ability.  He said there was no weakened movement, excess 
fatigability or incoordination.  He reported that the lumbar 
spine disability did not result in incapacitating episodes 
and did not cause the veteran to be unable to obtain and 
retain substantially gainful employment.  He stated that 
there was no incomplete or complete paralysis of the sciatic 
nerve and no loss of range of motion due to weakened 
movement, excess fatigability, or incoordination.  

Here, in applying the criteria to the medical evidence of 
record a rating higher than the assigned 20 percent is not 
warranted.  At the time of the June 2004 VA examination, the 
evidence showed that the veteran could flex her back to 90 
degrees with pain.  The combined range of motion was 225 
degrees (accounting for the fact that while the right and 
left rotation was reported to be 45 degrees, for VA purposes 
no more than 30 degrees each for right and left rotation can 
be used for purposes of calculations of the combined range of 
motion).  Range of motion testing performed at the 2004 VA 
examination revealed increased complaints of pain on flexion 
and extension.  At the time of the March 2008 VA examination, 
the evidence showed that the veteran could flex her back to 
60 degrees with pain.  The combined range of motion was 170 
degrees.  Range of motion testing performed at the 2008 VA 
examination revealed increased complaints of pain during 
range of motion testing but while the examiner indicated that 
the veteran's range of motion was limited by pain on flexion 
and extension, on range of motion testing the examiner stated 
that that there was no additional loss of motion on 
extension.  The veteran was noted to ambulate with an 
antalgic gait.  The Board notes that even accounting for 
reduced flexion shown on examination due to pain and 
fatigability on repetitive use, the combined range of motion 
was still 160 degrees.  See Deluca, supra.  The Board 
essentially finds that her degree of functional loss present 
due to pain and other symptoms in the lumber spine disability 
have been accounted for in the current 20 percent rating 
assigned.

Finally, there is no evidence that the veteran's disability 
was manifested by any incapacitating episodes in association 
with intervertebral disc syndrome.  At the June 2004 VA 
examination the veteran said during a period of 12 months she 
was incapacitated for three weeks due to back pain.  However, 
there is no evidence that the veteran was prescribed any 
periods of bed rest for incapacitating episodes at the time 
of the VA examination.  Neither the VA outpatient treatment 
reports nor private treatment reports from Dr. Santos 
document prescribed periods of bed rest for incapacitating 
episodes.  At the most recent examination the examiner 
indicated that the veteran had not had any incapacitating low 
back pain since her discectomy in 2006.  To warrant a 40 
percent rating, functional losses would have to equate to 
forward flexion of the thoracolumbar spine of 30 of degrees 
or less, or favorable ankylosis of the entire thoracolumbar 
spine, or incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months.  In sum, a higher evaluation for the veteran's 
service-connected lumbar spine disability is not warranted 
under the general rating criteria for evaluating the spine.

However, in light of the veteran's significant complaints of 
pain, and numbness in the left lower extremity, the Board 
finds that a 20 percent is warranted for the veteran's left 
lower extremity under Diagnostic Code 8520 as analogous to 
moderate impairment of the sciatic nerve effective.  In 
addition, the Board also finds that the 20 percent is 
warranted from April 1, 2004, which corresponds to the date 
of receipt of her service connection claim.  See Fenderson, 
supra.  There is significant medical evidence that confirms 
the presence of radiculopathy in the left lower extremity, 
specifically the electrodiagnostic evidence which confirms 
the findings of moderate radiculopathy.  However, in light of 
the absence of any objective findings of muscle atrophy or of 
any objective evidence of more than moderate impairment of 
strength, sensation, or reflexes in the left lower extremity 
on examination, the Board concludes that the preponderance of 
the evidence is against granting an evaluation of 40 percent 
for moderately severe impairment or greater in the left lower 
extremity. 

Given the absence of complaints or findings in the right 
lower extremity, however, the Board concludes that the 
preponderance of the evidence is against granting a separate, 
compensable rating for neurological manifestations in the 
right lower extremity.

In summary, the Board finds that the preponderance of the 
evidence is against granting a higher initial rating directly 
for the lumbar spine disability, but the evidence does 
support granting a higher initial rating of 20 percent for 
radiculopathy in the left lower extremity.

B.  Hemorrhoids

The RO has rated the veteran's hemorrhoids with a history of 
recurrent anal fissure has been rated as 20 percent disabling 
under Diagnostic Codes 7335-7336.  38 C.F.R. § 4.114.  

Diagnostic Code 7335 pertains to a fistula in ano and will be 
rated as an impairment of sphincter control under Diagnostic 
Code 7332.  A 100 percent rating is warranted for impairment 
of sphincter control if there is complete loss of sphincter 
control.  A 60 percent rating is applicable if there is 
extensive leakage and fairly frequent involuntary bowel 
movements.  A 30 percent rating is for consideration if there 
are occasional involuntary bowel movements, necessitating 
wearing of pad.  The disability will be rated at 10 percent 
if there is constant slight, or occasional moderate leakage.  
A noncompensable rating is assigned if the fistula is healed 
or slight, without leakage.  

Under Diagnostic Code 7336, a non-compensable (zero percent) 
rating is for application when there is mild or moderate 
symptomatology.  A 10 percent rating is for application when 
hemorrhoids are large or thrombotic and irreducible, with 
excessive redundant tissue evidencing frequent recurrences.  
A 20 percent rating is for application when there is 
persistent bleeding and with secondary anemia, or with 
fissures.  

The veteran's STRs reveal complaints and treatment for what 
was variously described as chronic and intermittent 
anal/rectal fissures, rectal bleeding, chronic constipation, 
and internal and external hemorrhoids during service.  The 
veteran was treated with Colace and Metamucil.  

The veteran was afforded a VA examination to assess her 
hemorrhoid disability in June 2004.  At that time her degree 
of sphincter control was normal and she denied involuntary 
bowel movements and fecal leakage.  She said she had variable 
bleeding which occurred up to two to three times a month.  
She reported that she treated her disability with Colace.  
She refused a physical examination at the time of the 
examination.  The examiner indicated that an anal fissure 
could not be verified without an examination.  

The veteran was afforded a VA examination to assess her 
hemorrhoid disability in November 2004.  She reported that 
her degree of sphincter control was normal and she denied 
involuntary bowel movements and fecal leakage.  She said her 
hemorrhoids bled every other month with blood in the toilet 
and in the stool along with anal fissure bleeding.  She 
reported that she treated her hemorrhoids disability with 
Proctofoam, Proctozone, and lactulose for constipation.  The 
examiner indicated that an inspection revealed no evidence of 
fecal leakage.  The veteran refused a rectal examination and 
anoscopic examination because of flared hemorrhoids.  There 
were no signs of anemia.  The examiner said there appeared to 
be a thrombosed hemorrhoid at the 3 o'clock  position and a 
skin tag at the 6 o'clock position but that it was difficult 
to visualize these accurately without a rectal examination.  
There was no evidence of bleeding.  The examiner diagnosed 
the veteran with external hemorrhoids.  

Associated with the claims file is a letter from the Chief of 
General Surgery at Nellis Air Force Base dated in January 
2005.  The physician indicated that he had treated the 
veteran for an anal fissure since October 2004.  The 
physician said the veteran had chronic symptoms for ten 
years.  

Associated with the claims file are VA outpatient treatment 
reports dated from March 2005 to December 2007.  In March 
2005 the veteran was assessed with hemorrhoids.  In July 2005 
the veteran reported that her hemorrhoids were bothering her 
due to tenderness associated with movement.  

The veteran was afforded a VA examination in March 2008.  The 
veteran denied leakage but reported bowel urgency.  She 
reported no constipation and indicated that her stools were 
loose.  Physical examination revealed internal and external 
hemorrhoids.  The hemorrhoids were reducible and there was no 
evidence of prolapse, thrombosis, bleeding, fissures, or 
excessive or redundant tissue.  There was no anorectal 
fissure present and no anal or rectal stricture present.  The 
sphincter was not impaired and there was no rectal prolapse 
present.  The examiner diagnosed the veteran with painful 
internal and external hemorrhoids.  The examiner said the 
hemorrhoids were associated with recurrent fissures.  The 
examiner concluded that there the veteran had several small 
hemorrhoids with frequent small bleeding by history and on 
examination.  There was no evidence of anemia.  The presence 
or absence of anal fissures could not be confirmed without an 
anoscopic rectal examination.  The examiner said the 
veteran's medical condition affected her activities of daily 
living moderately by causing constant moderate pain.  

In this case, the evidence, as discussed above, shows that 
the veteran was diagnosed with hemorrhoids and anal fissures 
in service.  At the examinations of record there was no 
evidence of fecal leakage or involuntary bowel movements 
necessitating the wearing of pad.  The veteran was reported 
to have normal sphincter control at the examinations of 
record.  Further, the VA treatment records do not show any 
evidence of any fecal leakage or impairment of the sphincter.  
The veteran submitted a letter from the Chief of General 
Surgery at Nellis Air Force Base who indicated that the 
veteran had been in treatment for chronic symptoms related to 
an anal fissure for ten years.  However, the physician 
provided no further information on the fissures, and did not 
say that they affected the sphincter, or caused the veteran 
any impairment.  Thus there is no basis for an increased 
rating under Diagnostic Codes 7332, 7335.

The Board has also considered the veteran's hemorrhoids with 
a history of recurrent anal fissures under Diagnostic Code 
7336.  38 C.F.R. § 4.114.  The evidence does not indicate 
that the veteran has large or thrombotic hemorrhoids that are 
irreducible with excessive redundant tissue.  The 
examinations of record reveal evidence of recurrent bleeding 
with no evidence of anemia.  However, the evidence reveals a 
history of recurrent anal fissures.  The Board notes that a 
20 percent rating is the highest rating available under this 
Diagnostic Code.  Consequently, a rating in excess of 20 
percent is not available under this Diagnostic Code.  

C.  Extraschedular Considerations

Additionally, the Board finds that there is no showing that 
the veteran's service-connected degenerative disc disease of 
the lumbar spine and hemorrhoids with a history of recurrent 
anal fissure has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of higher 
evaluations on an extra-schedular basis.  In this regard, the 
Board notes that this disabilities have not been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  The Board has considered the statements by the 
veteran attributing her current unemployment to her service-
connected back disability.  However, the record also reflects 
that she is currently a full-time student, and she has not 
alleged that her back disability has interfered with her 
study in any way.  Thus, as she appears to be able to 
continute full time as a student without difficulty, and 
because the symptoms and manifestations of her back 
disability appear to be precisely those contemplate by the 
applicable rating criteria, the Board finds that referral for 
extraschedular consideration is not shown to be warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine with a history 
of herniated disc L5-S1 is denied.  

Entitlement to a 20 percent rating for left lower extremity 
radiculopathy is warranted from April 1, 2004.  

Entitlement to an initial rating in excess of 20 percent for 
hemorrhoids with a history of recurrent anal fissures is 
denied.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


